DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Action is in response to applicant’s amendment submitted on February 16, 2021.  Claims 1 and 4-22 are now currently pending in the present application.
Response to Arguments
Applicant’s arguments with respect to claims 1, 4-20, and 22 have been considered but are moot because of the new ground of rejection.
Claim Objections
Claim 12 is objected to because of the following informalities:  Please change the dependency of claim 12 from “claim 3” to “claim 1” as claim 3 has been cancelled.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-7, 13-16, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Strebel et al. (US PGPUB 2017/0358068 A1, hereinafter Strebel) in view of Schnittman (US PGPUB 2016/0167226 A1) in view of Banitt et al. (US PGPUB 2016/0292518 A1, hereinafter Banitt).
Consider claim 1 (and similarly applied to claims 14 and 20).  Strebel discloses a method, comprising:
	Obtaining, with a vehicle,  data associated within the region of interest, the obtaining data including at least one of: collecting, with an imaging sensor associated with the vehicle, image data of a given point of interest within the region of interest; or collecting, with a motion sensor associated with the vehicle, motion data of tire vehicle in a given fragment 
	determining, based on analytics performed on the data obtained of the region of interest, whether one or more anomalies are present at the region of interest (fig. 5, paragraph 66, read as the damage assessment server classifies the asset by associating the imagery with a particular asset type in the asset information repository, where the damage assessment server assesses the damage to an asset by comparing the attributes of the asset to a set of known attributes for an undamaged asset),
	wherein the steps are performed by at least one processing device comprising a processor operatively coupled to a memory (paragraph 42, read as processor  executes computer program code, which is stored in memory, where the processor is configured to execute a computer program product for automatically assessing damage to infrastructure).
Strebel substantially discloses the claimed invention but fails to explicitly teach wherein the confirming step is performed by at least one processing device comprising a processor operatively coupled to a memory (Strebel discloses the obtaining and collecting steps).
However, Schnittman teaches wherein the confirming step is performed by at least one processing device comprising a processor operatively coupled to a memory (paragraph 18, read as receiving sensor outputs from a sensor system on the mobile robot as the mobile robot enters the specific region of the operating environment.  In other words, once the mobile robot enters 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Schnittman into the invention of Strebel in order to efficiently and accurately analyze images using classifiers.
Strebel and Schnittman disclose the claimed invention but fail to teach wherein determining whether one or more anomalies are present includes comparing the data obtained of the region of interest against historical data of the region of interest collected over a predetermined period of time.
However, Banitt teaches wherein determining whether one or more anomalies are present includes comparing the data obtained of the region of interest against historical data of the region of interest collected over a predetermined period of time (paragraph 52, read as the two images corresponding to the same area of the paved surface are compared and any damage detected is matched to damage detected in previous surveys by matching the images and standard image processing comparison methods, where after the damages are matched, differences between them are determined.  It is further noted that the previous survey is read as the predetermined period of time as this would have been over a particular time period).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Banitt into the invention of Strebel and Schnittman in order to improve the accuracy and time resolution of estimates.
claim 4 and as applied to claim 1.  Strebel and Schnittman disclose initiating a response upon determining a presence of one or more anomalies within the region of interest (Strebel; paragraph 68).
	Consider claim 5 and as applied to claim 1.  Strebel and Schnittman disclose wherein obtaining data includes collecting, with the imaging sensor, the image data of the given point of interest, the given point of interest including infrastructure (Strebel; paragraph 65).
	Consider claim 6 and as applied to claim 5.  Strebel and Schnittman disclose wherein determining whether one or more anomalies are present includes comparing the image data against historical image data of the infrastructure (Strebel; paragraphs 61, 66).
Consider claim 7 and as applied to claim 6.  Strebel and Schnittman disclose wherein collecting the image data is performed by a camera mounted to the vehicle (Strebel; fig. 1, paragraph 34).
	Consider claim 13 and as applied to claim 1.  Strebel and Schnittman disclose filtering and aligning the data via one or more algorithms (Strebel; paragraph 50).
Consider claim 15 and as applied to claim 14.  Strebel and Schnittman disclose wherein obtaining data includes to collect with the imaging sensor, the image data of the given point of interest, the given point of interest including infrastructure and wherein determining whether one or more anomalies exist includes comparing the image data against historical image data of the infrastructure (Strebel; paragraphs 61, 65, 66).
Consider claim 16 and as applied to claim 15.  Strebel and Schnittman disclose wherein the image data is collected by a camera mounted to the vehicle (Strebel; fig. 1, paragraph 34).
Consider claim 22 and as applied to claim 1.  Strebel, Schnittman, and Banitt disclose wherein the historical data comprises one or more prior anomalies detected in the region of interest, and wherein determining whether one or more anomalies are present comprises comparing the collected data obtained by the vehicle against the historical data of the one or more prior anomalies to identify similarities between the collected data and the historical data (Banitt; paragraphs 52, 60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Banitt into the invention of Strebel and Schnittman in order to improve the accuracy and time resolution of estimates.
Claims 8-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Strebel et al. (US PGPUB 2017/0358068 A1, hereinafter Strebel) in view of Schnittman (US PGPUB 2016/0167226 A1) in view of Banitt et al. (US PGPUB 2016/0292518 A1, hereinafter Banitt) in view of Allen (US PGPUB 2014/0330526 A1).
Consider claim 8 and as applied to claim 1.  Strebel, Schnittman, and Banitt disclose the claimed invention but fail to teach wherein obtaining data includes collecting, with the motion sensor, motion data of the vehicle in a given fragment of interest, the given fragment of interest including a length of roadway.
However, Allen teaches wherein obtaining data includes collecting, with the motion sensor, motion data of the vehicle in a given fragment of interest, the given fragment of interest including a length of roadway (fig. 5, paragraph 67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Allen into the invention of Strebel, Schnittman, and Banitt in order to efficiently and effectively assess the road quality of one or more road segments in a road network.
	Consider claim 9 and as applied to claim 8.  Strebel, Schnittman, Banitt, and Allen disclose wherein determining whether one or more anomalies are present includes comparing the motion data against historical motion data of vehicles which previously traveled the length of roadway (Allen; paragraphs 52, 68, 69).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Allen into the invention of Strebel, Schnittman, and Banitt in order to efficiently and effectively assess the road quality of one or more road segments in a road network.
claim 10 and as applied to claim 9.  Strebel, Schnittman, Banitt, and Allen wherein collecting the motion data is performed with at least one motion sensor mounted to the vehicle (Allen; paragraph 36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Allen into the invention of Strebel, Schnittman, and Banitt in order to efficiently and effectively assess the road quality of one or more road segments in a road network.
	Consider claim 11 and as applied to claim 10.  Strebel, Schnittman, Banitt, and Allen disclose wherein the motion sensor is an accelerometer mounted to the vehicle (Allen; paragraph 43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Allen into the invention of Strebel, Schnittman, and Banitt in order to efficiently and effectively assess the road quality of one or more road segments in a road network.
Consider claim 12 and as applied to claim 1.  Strebel, Schnittman, and Banitt disclose further comprising confirming when the vehicle accesses the region of interest (Schnittman; paragraph 18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Schnittman into the invention of Strebel in order to efficiently and accurately analyze images using classifiers.

However, Allen teaches that this is performed with at least one of a geographical positioning system, a tracking device or a location service associated with the vehicle.
 (paragraph 33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Allen into the invention of Strebel, Schnittman, and Banitt in order to efficiently and effectively assess the road quality of one or more road segments in a road network.
Consider claim 17 and as applied to claim 14.  Strebel, Schnittman, and Banitt disclose the claimed invention but fail to teach wherein obtaining data includes to collect, with the motion sensor, motion data of the vehicle in a given fragment of interest, the given fragment of interest including a length of roadway and wherein determining whether one or more anomalies are present includes comparing the motion data of the data against historical motion data of vehicles within the length of roadway.
However, Allen teaches wherein obtaining data includes to collect, with the motion sensor, motion data of the vehicle in a given fragment of interest, the given fragment of interest including a length of roadway and wherein determining whether one or more anomalies are present includes comparing the motion data of the data against historical motion data of vehicles within the length of roadway (Allen; fig. 5, paragraphs 52, 67, 68, 69).

Consider claim 18 and as applied to claim 17.  Strebel, Schnittman, Banitt, and Allen disclose wherein the motion data is collected by an accelerometer mounted to the vehicle (Allen; paragraph 43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Allen into the invention of Strebel, Schnittman, and Banitt in order to efficiently and effectively assess the road quality of one or more road segments in a road network.
Consider claim 19 and as applied to claim 14.  Strebel, Schnittman, and Banitt disclose further comprising confirming when the vehicle accesses the region of interest (Schnittman; paragraph 18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Schnittman into the invention of Strebel in order to efficiently and accurately analyze images using classifiers.
Strebel, Schnittman, and Banitt disclose the claimed invention but fail to teach that this is performed with at least one of a geographical positioning system, a tracking device or a location service associated with the vehicle.
However, Allen teaches that this is performed with at least one of a geographical positioning system, a tracking device or a location service associated with the vehicle.
 (paragraph 33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Allen into the invention of Strebel, Schnittman, and Banitt in order to efficiently and effectively assess the road quality of one or more road segments in a road network.
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  More specifically, Strebel, Schnittman, Banitt, the other cited references, and a thorough search fail to disclose or suggest wherein the step of obtaining comprises activating at least one of the imaging sensor or the motion sensor upon entrance of the vehicle into the region of interest and deactivating the at least one of the image sensor of the motion sensor upon exiting of the vehicle from the region of interest, as detected by the at least one of a geographical positioning system, a tracking device or a location service associated with the vehicle in combination with the other claim elements/features of independent claim 1 and dependent claim 12.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
	Commissioner for Patents
	P.O. Box 1450 
	Alexandria, VA 22313-1450
	
	Hand-delivered responses should be brought to 
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M BRANDT whose telephone number is (571)270-1098.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-77957795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER M BRANDT/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        March 17, 2021